DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 7, 2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 14, 3, 4, 13, 7, and 12, respectively of U.S. Patent No. 11,138,201 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are considered to be substantially similar, and are considered to be obvious variants of the claims of the issued patent. A claim table is provided below showing the similarities between the claims.
Instant application
U.S. Patent No. 11,138,201
1. A method for selecting a treatment protocol for a patient, the method being implemented by a computer system comprising one or more processors executing computer program instructions that, when executed, perform the method, the method comprising: 


receiving, at an integration server configured with a data integration specification and adapted to service requests from a client device, a query from the client device requesting analysis of treatment options for at least one disease; 




mapping the query with respect to a data integration schema and integrity constraints, wherein the data integration schema identifies sources of information usable for answering the query; 
storing,  in a memory of the computer system, data source specific schema; 
retrieving a first instance of biomedical data from at least one data source based on a first data source specific schema of the stored data source specific schema, wherein the first instance of biomedical data comprises patients treated for the at least one disease; 

mapping the first instance of biomedical data from at least one data source to the data integration schema; 

generating a first data source object by attaching the retrieved first instance of biomedical data from at least one data source to a first distributed data object; 

conducting a first computation within the first data source object and generating a third data source object based on the first computation; 

retrieving a second instance of biomedical data from the at least one data source based on a second data source specific schema of the stored data source specific schema, wherein the second instance of biomedical data comprises genetic profiles for the patients identified in the first instance; 

mapping the second instance of biomedical data from the at least one data source to the data integration schema; 

generating a second data source object by attaching the retrieved second instance of biomedical data from the at least one data source to a second distributed data object; 

conducting a second computation within the second data source object and generating a fourth data source object based on the second computation; 

combining the first data source object, the second data source object, the third data source object, and the fourth data source object to form a multidimensional data pool; 
processing an operation corresponding to the query within the multidimensional data pool to generate a list of successful treatment protocols for the at least one disease; and 

returning the list to the client device.
1. Method for distributed compilation and joint analysis of data from multiple biomedical sources, the method being implemented by a computer system comprising one or more processors executing computer program instructions that, when executed, perform the method, the method comprising: 
receiving, at an integration server configured with a data integration specification and adapted to service requests from a client device, a query from the client device requesting analysis of one or more types of biomedical data; 
storing, in a memory of the computer system, a data integration schema and integrity constraints, wherein the integration server is part of the computing system; 
mapping the query with respect to the data integration schema and integrity constraints, wherein the data integration schema identifies sources of information usable for answering the query; 
storing, in the memory of the computer system, data source specific schema; 
retrieving a first instance of biomedical data from at least one data source based on a first data source specific schema of the stored data source specific schema; 



mapping the first instance of biomedical data from at least one data source to the data integration schema; 

generating a first data source object by attaching the retrieved first instance of biomedical data from at least one data source to a first distributed data object; 

conducting a first computation within the first data source object and generating a third data source object based on the first computation; 

retrieving a second instance of biomedical data from the at least one data source based on a second data source specific schema of the stored data source specific schema; 



mapping the second instance of biomedical data from the at least one data source to the data integration schema; 

generating a second data source object by attaching the retrieved second instance of biomedical data from the at least one data source to a second distributed data object; 

conducting a second computation within the second data source object and generating a fourth data source object based on the second computation; 

combining the first data source object, the second data source object, the third data source object, and the fourth data source object to form a multidimensional data pool; processing an operation corresponding to the query within the multidimensional data pool to generate a response to the query; and 


returning the response to the query to the client device.
2. The method of claim 1, wherein the operation is data manipulation, mathematical or statistical operations.
2. The method of claim 1, wherein the operation is data manipulation, mathematical or statistical operations.
3. The method of claim 1, wherein after processing an operation corresponding to the query on the data pool to generate a response to the query, 
retrieving a third instance of biomedical data from the at least one data source based on the first or second data source specific schema of the stored data source specific schema; 
mapping the third instance of biomedical data from the at least one data source to the data integration schema; 
generating a fifth data source object by attaching the retrieved third instance of biomedical data from the at least one data source to a fifth distributed data object; 
conducting computations on the fifth data source object; and 
combining the computations on the fifth data source object with the computations on the first data source object and the second data source object to return a ranked list of treatment protocols.

14. The method of claim 1, wherein after processing an operation corresponding to the query on the data pool to generate a response to the query, 
retrieving a third instance of biomedical data from the at least one data source based on the first or second data source specific schema of the stored data source specific schema; 
mapping the third instance of biomedical data from the at least one data source to the data integration schema; 
generating a fifth data source object by attaching the retrieved third instance of biomedical data from the at least one data source to a fifth distributed data object; conducting computations on the fifth data source object; and 
combining the computations on the fifth data source object with the computations on the first data source object and the second data source object to return a response to the query.
11. The method of claim 1, wherein the first instance of biomedical data and the second instance of biomedical data are located in different data sources.
3. The method of claim 1, wherein the first instance of biomedical data and the second instance of biomedical data are located in different data sources.
12. The method of claim 11, wherein the different data sources are in different data silos.
4. The method of claim 3, wherein the different data sources are in different data silos.
13. The method of claim 11, wherein the data integration schema ensures a same global representation of a same type of data extracted from the different data sources.
13. The method of claim 12, wherein the data integration schema ensures a same global representation of the same datatype extracted from the different data sources.
14. The method of claim 1, wherein the first instance of biomedical data and the second instance of biomedical data are located in a same data source.
7. The method of claim 1, wherein the first instance of biomedical data and the second instance of biomedical data are located in a same data source.
15. The method of claim 1, wherein the query is defined at least in part by one or more integrity constraints related to the query; and 
wherein the integrity constraints consistently return a same value for the query from different data sources representing a same data.
12. The method of claim 1, wherein the query is defined at least in part by one or more integrity constraints related to the query; and 
wherein the integrity constraints consistently return a same value for the query from different data sources representing a same data.


Allowable Subject Matter
Claims 1-3 and 11-15 are objected to as being allowable if a terminal disclaimer is filed to overcome the nonstatutory double patenting rejection.
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165